*881“In establishing an offender’s appropriate risk level under the Sex Offender Registration Act (see Correction Law art 6-C; hereinafter SORA), the People bear the burden of proving the facts supporting the determination by ‘clear and convincing evidence’ ” (People v Mabee, 69 AD3d 820, 820 [2010], quoting Correction Law § 168-n [3]; see People v Mingo, 12 NY3d 563, 571 [2009]; People v King, 80 AD3d 681 [2011]). Contrary to the defendant’s contention, the County Court properly assessed 30 points under risk factor 1 (see People v Kost, 82 AD3d 729 [2011]; Sex Offender Registration Act: Risk Assessment Guidelines and Commentary, at 7-8 [2006]). The presentence report and the case summary prepared by the Board of Examiners of Sex Offenders, offered by the People at the SORA hearing, constituted “reliable hearsay” (Correction Law § 168-n [3]; see People v Mingo, 12 NY3d at 573; People v Mabee, 69 AD3d at 820), and provided a sufficient basis for the assessment of those points (see People v Pettigrew, 14 NY3d 406, 408-409 [2010]).
Accordingly, the County Court correctly designated the defendant a level three sex offender. Angiolillo, J.P, Leventhal, Austin and Roman, JJ, concur.